Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153652                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  MICHAEL S. SHERMAN, D.O., P.C., d/b/a                                                                     Joan L. Larsen,
  PHYSICIAN EYE CARE ASSOCIATES OF                                                                                    Justices
  GARDEN CITY, and MICHAEL S.
  SHERMAN, D.O.,
            Plaintiffs/
            Counterdefendants-Appellees,
  v                                                                 SC: 153652
                                                                    COA: 320689
                                                                    Wayne CC: 08-014212-CK
  SHIRLEY T. SHERROD, M.D., P.C. and
  SHIRLEY T. SHERROD, M.D.,
             Defendants/
             Counterplaintiffs/Third-
             Party Plaintiffs-Appellants,
  and
  GARDEN CITY HOSPITAL,
           Third-Party Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2015
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Power Play International v Reddy (Docket No. 154347) is pending on appeal
  before this Court and that the decision in that case may resolve an issue raised in the
  present application for leave to appeal, we ORDER that the application be held in
  ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2016
           d1206
                                                                               Clerk